Citation Nr: 1008900	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  06-31 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for lung cancer, to include 
as secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 
INTRODUCTION

The Veteran had honorable active service from April 1967 to 
March 1970.  The Veteran was discharged under conditions 
other than honorable for his period of service from July 1972 
to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas, denying the claims currently on 
appeal.  The Veteran's claim was previously remanded by the 
Board in June 2008 for additional evidentiary development.  

As an introductory matter, the Board notes that the Veteran's 
claim of entitlement to service connection for diabetes 
mellitus was remanded by the Board in June 2008 so that a 
statement of the case (SOC) could be provided to the Veteran.  
This SOC was issued in August 2008.  The record before the 
Board does not show that VA has received a substantive appeal 
regarding this issue, and as such, it is not properly before 
the Board.  Under 38 U.S.C.A. § 7105(a), an appeal to the 
Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a SOC is furnished to 
the Veteran.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.  
See also 38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.4, 20.101.   
Since the Veteran did not file a timely substantive appeal 
following the August 2008 SOC, the Board does not have 
jurisdiction over this issue.  


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam, and may not be 
presumed to have been exposed to herbicides.    

2.  The Veteran's lung disorder, to include lung cancer, did 
not manifest during, or as a result of, his active military 
service.  

3.  The Veteran has not provided any evidence of any type to 
support his contention that he was exposed to herbicides in 
service, or that his lung cancer has been medically 
determined to be related to exposure to any environmental 
hazard other than nicotine.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for lung cancer, to include as due to Agent Orange 
exposure, are not met.  38 U.S.C.A. §§ 101(16), 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2009); Combee v. Brown, 
34 F.3rd 1039 (Fed. Cir. 1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 556 U. S. ___ (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in February 2006 and April 2006 
addressed all notice elements listed under 3.159(b)(1) and 
were sent prior to the initial RO decision in this matter.  
The letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  While the Veteran was not provided 
with the Dingess requirements (specifically, how disability 
ratings and effective dates are assigned), because the claim 
is being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the Veteran.  See 
Dingess/Hartman, 19 Vet. App. at 484.  The Veteran's 
testimony at his February 2008 Videoconference hearing before 
the Board demonstrates that the Veteran understood each 
criterion for service connection and understood what evidence 
was required to substantiate the claim, including evidence 
required to establish exposure to Agent Orange.

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the Veteran's claim of entitlement to service 
connection because there is no evidence to satisfy the second 
or third McLendon criteria discussed above.  Specifically, 
there is no evidence to suggest that the Veteran suffered a 
disease or injury related to a lung disorder, and there is no 
competent evidence to suggest that this disorder manifested 
as a result of the Veteran's military service.  Therefore, a 
medical examination would serve no useful purpose in this 
case, since the requirement of an in-service disease or 
injury to establish a service connection claim cannot be met 
upon additional examination.  The Veteran was not prejudiced 
by the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, VA has obtained the records of the 
Veteran's outpatient treatment with VA.  Copies of the 
Veteran's private medical records and Social Security 
Administration (SSA) records have also been obtained and 
incorporated into the claims file.  Significantly, neither 
the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Preliminary Matter

According to the Veteran's DD-214, his period of active duty 
from July 1972 to May 1974 was "under conditions other than 
honorable."  His service from April 1967 through March 1970, 
however, was under honorable conditions.  According to a 
December 1974 administrative decision by the RO in Little 
Rock, Arkansas, the Veteran's discharge for his period of 
service from July 1972 to May 1974 was considered to be under 
dishonorable conditions, due to his willful and persistent 
misconduct of being absent without leave (AWOL) for 63 days.  
It was also noted that the Veteran had requested an 
undesirable discharge in lieu of trial by summary court 
marshall. 

Entitlement to VA benefits is barred by regulation for 
offenses listed in 38 C.F.R. § 3.12(d).  A discharge or 
release because of one of the offenses specified under this 
section is considered to have been issued under dishonorable 
conditions: (1) Acceptance of an undesirable discharge to 
escape trial by general court-martial; (2) Mutiny or spying; 
(3) An offense involving moral turpitude (This includes, 
generally, conviction of a felony); or, (4) Willful and 
persistent misconduct.  There are other offences which bar 
entitlement to VA benefits which are not relevant to this 
case.  

A discharge or release from service under one of the above 
conditions is a regulatory bar to the payment of benefits, 
unless it is found that the person was "insane" at the time 
of committing the offense.  38 U.S.C.A. § 5303(b); 38 C.F.R. 
§ 3.12(b).  VA has received no evidence to suggest that the 
Veteran was "insane" at the time of his service from July 
1972 to May 1974.  Since the Veteran's service was found to 
be dishonorable for reasons listed under 38 C.F.R. § 3.12(d), 
the Veteran is barred from receiving benefits for injuries or 
diseases sustained during his service from July 1972 to May 
1974.  As such, the Board will only consider his period of 
service from April 1967 to May 1970.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a Veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as diabetes mellitus, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Malignant tumors are defined as 
chronic diseases.  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by 
affirmative, though not necessarily conclusive, evidence to 
the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  
Diseases associated with herbicide exposure for purposes of 
the presumption include respiratory cancers.  38 C.F.R. 
§ 3.309(e).  

A Veteran who, during active military, naval or air service, 
served in Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin, such as Agent Orange, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  

"Service in Vietnam" means actual service in the country of 
Vietnam from January 9, 1962 to May 7, 1975, and includes 
service in the waters offshore or service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for lung cancer, to include as due to exposure to 
herbicidal agents.  The Veteran's DD-214 is silent regarding 
any service in Vietnam, although it shows that the Veteran 
served in Europe.  The Veteran conceded the fact that he was 
not present in Vietnam during his February 2008 hearing.  
Therefore, the Veteran is not presumed to have been exposed 
to herbicides during his military service.  

According to the Veteran's February 2008 testimony, he was 
involved with different equipment used in the Vietnam era 
that could have been contaminated with Agent Orange.  
However, there is no mention of this in any of the Veteran's 
medical records, and the Veteran's service treatment and 
personnel records do not reflect any exposure to herbicide 
agents or machinery used in the processing of herbicides.  
The official records do not demonstrate that the Veteran was 
exposed to herbicides during his military service.  

The Veteran also testified that after his surgery for lung 
cancer, he was told that his "lung was biopsied as Agent 
Orange."  He asserts that he first realized he had been 
exposed to Agent Orange when he was told that the lung biopsy 
disclosed exposure to Agent Orange.  

Because the Veteran did not serve in Vietnam, no presumption 
of service connection applies.  However, the Board must also 
consider the Veteran's claim on a direct basis to afford him 
all possible avenues of entitlement.  Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994) (when a Veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis).  That is to 
say, the Agent Orange presumption does not preclude a Veteran 
from establishing direct service connection with proof of 
actual direct causation.  

In order for a claim to be granted on a direct basis, there 
must be competent evidence of current disability (established 
by medical diagnosis); of incurrence or aggravation of a 
disease or injury in service (established by lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (established by medical 
evidence).  See generally, Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom.; Epps v. West, 18 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.

The Veteran's service treatment records are silent as to any 
treatment for lung cancer or a lung disorder.  According to a 
November 1969 separation examination, the Veteran's lungs and 
chest were normal at this time.  A chest X-ray taken at this 
time was also found to be negative.  The Veteran's lungs and 
chest were again found to be normal upon enlistment in June 
1972, and, according to an April 1974 X-ray of the chest, 
there were no significant abnormalities.  These records 
confirm that the Veteran did not suffer from a chronic lung 
disorder at the time of his separation from honorable duty in 
March 1970.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The Veteran's post-service treatment records do not 
demonstrate that the Veteran has suffered from chronic 
symptomatology of lung cancer since his separation from 
active duty.  According to a June 1999 X-ray, the Veteran had 
a lesion of the left lung.  There was no finding of cancer as 
of this time.  Subsequently, in December 2004, another X-ray 
was taken of the Veteran's chest, revealing a large 
infiltrate in the left lung with a possible mass within.  The 
right lung was noted to be clear at this time.  A chest CT 
was performed in January 2005, and it revealed a suspicious 
pulmonary nodule in the right middle lobe.  The left lung 
density was believed to be an inflammatory condition.  A 
March 2005 VA outpatient treatment record indicates that the 
Veteran's right lung mass was suspicious for a malignancy.  

A December 2005 pathology report states that the Veteran had 
squamous cell carcinoma, moderately differentiated.  It was 
noted that the Veteran had a 40 pack per year smoking 
history.  Finally, an April 2006 VA outpatient treatment 
record demonstrates that the Veteran was status post right 
middle lobectomy for a squamous cell carcinoma that was 
performed in November 2005, and the Veteran was also noted to 
have chronic obstructive pulmonary disorder (COPD).  None of 
these records suggest a possible relationship between the 
Veteran's lung cancer and his military service, or a possible 
relationship between the Veteran's lung cancer and any 
environmental hazard other than nicotine.

The Board is unable to find any reference to Agent Orange or 
to herbicides in any clinical evidence, after review of the 
VA clinical records and records obtained from the Social 
Security Administration (SSA).  The Board notes that the 
records reviewed are voluminous, including more than 250 
pages of records obtained from SSA.  The SSA records are 
primarily duplicates of records SSA obtained from VA.  The 
clinical evidence does not support the Veteran's testimony 
that there is medical evidence that the Veteran's lung cancer 
was caused by exposure to herbicides.  

The Veteran testified to his belief that he handled 
herbicides and that herbicides were sprayed around bases at 
which he was stationed.  The record discloses that the 
Veteran was stationed in the United States and in Europe 
(Germany).  The Board has considered service connection 
information about use and storage of herbicides, including in 
Korea, Thailand, and at Johnston Island.  However, the 
Veteran has not alleged that he was stationed at any base for 
which there are official records of herbicide use or storage, 
and the Board finds no such indication in the record.  The 
Veteran has not submitted or identified any evidence which 
would support his contention that an herbicide agent which 
may be associated with development of lung cancer was used at 
any base at while he was stationed at during his period of 
honorable service.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a lung 
disorder on a direct basis.  There is no evidence of this 
disability during military service.  There is no medical 
evidence that exposure to herbicides is related to the 
Veteran's development of lung cancer.  There is no evidence 
that the Veteran was stationed in any location at which 
herbicides were used or stored.  

The Board recognizes that the Veteran believes he is entitled 
to service connection for lung cancer.  However, as a 
layperson, the Veteran is not competent to provide a medical 
opinion regarding the etiology of his lung cancer.  See 
Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. 
App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  As such, the Veteran's opinion on this matter is 
of no probative value.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).   

Finally, the Board notes that the record contains a number of 
statements provided by acquaintances of the Veteran.  
According to these statements, the Veteran is not as active 
as he used to be and he cannot talk on the phone or use his 
fire place as a result of his lung cancer.  While the Board 
has considered this evidence, it is not probative to the 
Veteran's claim.  The Board is not disputing the Veteran's 
claim that he suffers from the residuals of lung cancer.  
Rather, the issue is whether this lung cancer is a result of 
the Veteran's military service, to include exposure to 
herbicides.  Since these statements provide no evidence 
linking the Veteran's lung cancer to his military service, 
this evidence does not provide support for the Veteran's 
claim.  

The United States Court of Appeals for the Federal Circuit 
noted in Combee that establishing actual causation of a 
disorder by herbicides "carries a difficult burden of 
proof."  34 F.3d at 1042.  In the absence of any evidence 
which supports the Veteran's contention that he may have been 
exposed to Agent Orange, even though he did not serve in 
Vietnam, or his contention that his medical providers 
determined that Agent Orange cause his lung cancer, the Board 
finds that the Veteran has not establishes any possibility 
that he incurred lung cancer as a result of exposure to 
herbicides.  In the absence of any evidence that the Veteran 
incurred a lung disorder in service or within one year after 
service, there is no evidence of record to support the 
Veteran's claim, other than the Veteran's own testimony.  

The preponderance of the evidence is against a finding that 
the Veteran incurred lung cancer in service or within one 
year after service, and there is no evidence which raises a 
possibility that the Veteran served in Vietnam, a location at 
which herbicides are officially recognized as used or stored, 
or that exposure to herbicides was an etiologic factor in his 
development of lung cancer.  Since the preponderance of the 
evidence is against the claim, the provisions of 38 U.S.C. § 
5107(b) regarding reasonable doubt are not applicable.  The 
Veteran's claim of entitlement to service connection for lung 
cancer, to include as secondary to herbicide exposure, must 
be denied.  




ORDER

Entitlement to service connection for lung cancer, to include 
as secondary to herbicidal exposure, is denied.  




____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


